** COUNTY APPROPRIATIONS — DEPUTY CLERKS — WAGES — COMPENSATION ** OPINION NO. MARCH 20, 1941 — TIPPITT, OPINION NO. AUGUST 10, 1942 — KELLER IS HEREBY OVERRULED. THERE IS NO AUTHORITY IN LAW FOR A SEPARATE AND SPECIAL ITEM OF APPROPRIATION IN THE "BUDGET" OF A COUNTY FOR THE PREPARATION OF FINANCIAL STATEMENTS AND REQUESTS FOR APPROPRIATIONS, OR FOR PERSONAL SERVICES IN CONNECTION THEREWITH; BUT THAT THE SERVICES OF SUCH PERSON EMPLOYED BY THE BOARD OF COUNTY COMMISSIONERS TO ORGANIZE THE INFORMATION BEFORE THE BOARD OF COUNTY COMMISSIONERS AND PUT IT IN WRITTEN PRESENTATION TO THE COUNTY EXCISE BOARD, BEING "PERIODIC", RATHER THAN "CONTINUOUS IN NATURE", COMPENSATION FOR SUCH SERVICES WOULD COME WITHIN AN ITEM (LINE ITEM) APPROPRIATIONS FOR "WAGES" AS DEFINED IN 68 Ohio St. 289 [68-289], IN THE SCHEDULE FOR GENERAL GOVERNMENT OR FOR THE OFFICE OF THE BOARD OF COUNTY COMMISSIONERS.  IT IS SUGGESTED THAT, AS A PRACTICAL MATTER, IF THE COUNTY CLERK OR A DEPUTY COUNTY CLERK OR EMPLOYEE, IS QUALIFIED TO PERFORM THE ACTUAL WORK INVOLVED IN PUTTING THE COUNTY'S FINANCIAL STATEMENTS AND REQUESTS FOR APPROPRIATIONS IN WRITTEN FORM FOR PRESENTATION TO THE COUNTY EXCISE BOARD, IT SHOULD NOT BE NECESSARY FOR THE COUNTY TO GO TO THE ADDITIONAL EXPENSE OF EMPLOYING SOME OTHER PERSON FOR THAT FUNCTION.  (PROFESSIONAL SERVICES, BUDGET PREPARATION) CITE: 19 Ohio St. 243 [19-243], 19 Ohio St. 339 [19-339] 19 Ohio St. 640 [19-640], 68 Ohio St. 286 [68-286], 68 Ohio St. 289 [68-289] (JAMES C. HARKIN)